UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7997


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY GENE TRAPPIER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:09-cr-00340-TLW-1; 4:12-cv-03313-TLW)


Submitted:   April 21, 2016                 Decided: April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Gene Trappier, Appellant Pro Se.           Robert Frank
Daley, Jr., Assistant United States Attorney, Columbia, South
Carolina,   Arthur  Bradley   Parham,  Assistant  United  States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Anthony Gene Trappier seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion, as

well as its order denying his Fed. R. Civ. P. 59(e) motion.                                The

orders are       not     appealable     unless      a   circuit    justice       or    judge

issues      a      certificate          of       appealability.             28        U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent       “a    substantial     showing       of     the    denial       of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,      537    U.S.    322,       336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Trappier has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with        oral   argument     because       the     facts     and       legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3